Citation Nr: 1822264	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for plantar warts bilateral feet.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to October 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in August 2016.  

The issues of entitlement to service connection for liver cancer, bladder cancer, and pancreatic cancer were raised in a January 2018 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  From November 21, 2013 to September 30, 2014, the Veteran had two painful plantar warts.  

2.  For the period since September 30, 2014, the Veteran had three painful plantar warts.  


CONCLUSIONS OF LAW

1.  From November 21, 2013 to September 30, 2014, the criteria for a disability rating of 10 percent, but no higher, for plantar warts bilateral feet have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).
2.  From June 24, 2015, the criteria for a disability rating of 20 percent, but no higher, for plantar warts bilateral feet have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
The Veteran contends that he is entitled to a compensable rating for his plantar warts bilateral feet.  He has testified that the condition causes daily pain with walking and weight-bearing.  The appeal period before is from November 21, 2013, the date of his increased rating claim, plus the one-year look back period.

His plantar warts bilateral feet are currently rated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7813 (for dermatophytosis).  Diagnostic Code 7813 instructs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  The Board notes that neither the rating criteria for the feet, nor the rating criteria for the skin, provide a Diagnostic Code specific to plantar warts.  The question thus becomes what Diagnostic Code provides the most analogous rating for the Veteran's foot condition.  

Here, the Veteran essentially reports a painful skin disability, to include tenderness/pain in the area of the skin disability when pressure is applied (e.g. when weight-bearing or walking).  See, e.g., May 2014 VA examination (complaining of pain when walking without shoes, but uses inserts provides relief); August 2016 Board hearing transcript.  Thus, while the Veteran is currently rated under Diagnostic Codes 7899-7813, the Board finds the more analogous Diagnostic Code that considers the Veteran's functions affected, location, and symptomatology would be Diagnostic Code 7804 (for unstable or painful scars).  

The Board notes that the rating criteria for scars were amended in September 2008.  See 73 Fed. Reg. 54,708 , 54,712 (Sept. 23, 2008).  The changes apply to claims received on or after October 23, 2008.  As the Veteran's claim was received in November 2013, the Board will only consider the new criteria (post-October 2008) for rating a scar.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  

In this case, for the period from the date of his claim to June 24, 2015, the evidence reflects that he had a total of two plantar warts on his feet, and he has competently and credibly reported pain in the scar area.  See May 2014 VA examination; see also October 2013 VA treatment record (debriding two calluses); January 2014 VA treatment record (debriding two calluses); June 2014 VA treatment record (trimming two calluses).  Accordingly, under Diagnostic Code 7804, the Board finds that an increased 10 percent rating, but no higher, is warranted for the Veteran's plantar warts bilateral feet based on two painful plantar warts analogous to two painful scars.  As there is no evidence of more than two plantar warts prior to June 24, 2015, a rating in excess of 10 percent is not warranted.  

Effective from June 24, 2015, the evidence shows that the Veteran VA received treatment for three calluses, which again cause pain.  Accordingly, from June 24, 2015, the Board finds that an increased 20 percent rating, but no higher, is warranted for the Veteran's plantar warts bilateral feet based on three or four painful plantar warts analogous to three or four painful scars.  As there is no evidence of more than three plantar warts at any period since June 24, 2015, a rating in excess of 20 percent is not warranted.  


ORDER

From November 21, 2013 to June 24, 2015, a 10 percent rating, but no higher, for plantar warts bilateral feet is granted.  

From September 30, 2014, a 20 percent rating, but no higher, for plantar warts bilateral feet is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


